 KANSASMILLING COMPANY219All ticket agents, telephone information clerks, report clerks, baggageand express agents, red caps or porters, station auditor, dispatchersor bus callers, and maids, exclusive of professional employees and allsupervisors as defined in the Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any terms or conditions of employment againstany employee because of his membership in or activity on behalf of any suchlabor organization.UNION Bus TERMINAL OF DALLAS, INC.,Employer.Dated--------------------By ------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.KANSAS MILLING COMPANYaindAMERICAN FEDERATION OF GRAINPROCESSORS, A. F. OF L., LOCAL UNION 20991.Case No. 17-CA-4.November 30, 1951Supplemental DecisionOn November 9, 1950, in a proceeding under Section 10 (f) of theAct to review the Board's Order in this case,' the United States Courtof Appeals for the Tenth Circuit ordered the case remanded to theBoard for the following purpose :To take further evidence to establish how many places, if any,not filled by permanent employees, were available as of October18, 1947, and to make findings and certify such findings to thisCourt; when that is done then the final order in this cause willbe entered in conformity with the views expressed in the opinionof the Court 2Thereafter, pursuant to the court's order, a hearing before a TrialExaminer was held upon due notice, and evidence was introduced byall parties.On July 12, 1951, Trial Examiner Arthur Leff issued aSupplemental Intermediate Report, a copy of which is attached hereto.The Respondent and the General Counsel thereafter filed exceptionsto the Supplemental Intermediate Report, and briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Sup-plemental Intermediate Report, the exceptions and briefs, and the1 86 NLRB 925.2 The opinionof the Courtis reported at 185 F.2d 413.97 NLRB No. 35. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.The Trial Examiner found that there were 19 vacancies availableas of October 18, 1947, and that 3 additional jobs (one in the elevatorgroup and two in the sweeper classification) were filled by temporaryemployees at that time.The Respondent contests only the finding as to the latter three jobs,arguing that they, like the many others filled by replacements, werefilled by permanent employees.However, the record shows and theTrial Examiner found that the Respondent's normal policy was toprovide a 30-day probationary period within which to determinewhether a newly hired employee was qualified for retention; and thatthe employment of these three replacements terminated within theirrespective probationary periods.We_agree with the Trial Examinerthat these three employees should not be regarded as permanentwithin the meaning of the court's remand.The General Counsel argues principally that the termination of anyemployee after October 18, 1947, shows that he was not a permanentemployee as of October 18, and that, unless his place was then dis-continued, the Respondent should later have offered it to the ap-propriate former striker.Amplifying this argument, the GeneralCounsel concedes that the Respondent was at no time required todischarge any replacements in order to make room for former strikers,but could wait for the rate of turn-over to make jobs available and toreveal the true status of the departing incumbents as temporary ratherthan as permanent employees.The General Counsel refers to thefact, found by the Trial Examiner, that the Respondent hired some41 new employees between October 18 and December 15, 1947, ap-parently contending that the figure of 41 reflected the extent to whichthe Respondent should have reinstated former strikers.In support of this position, the General Counsel argues that thecourt's remand should be so. construed, because of the court's citationof its ownShenandoah-Divesdecision,3 which held, in part, that itwas an unfair labor practice for the employer to hire new workers"after the strike was terminated and application had been made bythe old employees for reinstatement."However, as we read the opin-ion,we believe-subject to correction by the court-that the courtcited that case here only to indicate the procedure it would followafter the Board complied with the order of remand : namely, that itwould enter a final order upon certification to it of the Board's find-ings on the number of places not filled by permanent employees whichwere available as of October 18, 1947.8 145 F. 2d 542. KANSAS MILLING COMPANY221On the entire record, we find that a total of 22 places not filled bypermanent employees were available as of October 18,, 194:7.MEMBERSREYNOLDS and Mu-RDOCK took no part in the considerationof the above Supplemental Decision.Supplemental Intermediate ReportSTATEMENT OF THE CASEOn October 28, 1949, the Board issued its Decision and Order in the above-entitled proceeding.The Board ruled in substance that the Respondent violatedSection 8 (a) (1) and (3) of the Act by refusing, on October 18, 1947, to rein-state 107 employees who had engaged in a strike, found to have been earliertransformed by the Respondent's unfair labor practices into an unfair laborpractice strike.The Board ordered,inter alia,that (1) the Respondent ceaseand desist from engaging in unfair labor practices of the character found ; (2)itoffer to 73 of the 107 employees reinstatement to their former or substan-tially equivalent positions and make them whole for losses of pay suffered ;(3) it make whole the remaining 34 employees, who, it was found, received"belated but otherwise sufficient offers of reinstatement" subsequent to October18, 1947; and (4) upon application, it offer reinstatement to or place upona preferential hiring list 9 additional striking employees, who, it was found, hadnot theretofore requested reinstatement.Thereafter, the Respondent petitioned the United States Court of Appeals forthe Tenth Circuit to review and set aside the Board's Order, and the Boardfiled an answer asking that its Order be enforced. On November 9, 1950, thecourt issued its opinion in the case.The court disagreed with the Board's find-ing that the strike of the Respondent's employees, extending from August 11 toOctober 17, 1947, was prolonged by unfair labor practices and thus transformedinto an unfair labor practice strike. . It ruled in substance that, as economicstrikers, the old employees were entitled to reinstatement to such jobs only ashad not been permanently filled prior to October 18, 1947, when, it found, theUnion made its only unconditional request for the reinstatement of striking em-ployees.The court said :The Board has made no finding as to the number of permanent replace-ments which had been made by that date, nor as to the number of jobs heldby temporary employees. In the absence of such a finding no order withrespect to reinstatement of striking employees can be made.Therefore, the court concluded :Since the record does not help us to determine the number of positions,if any, that had not been permanently filled on October 18, 1947, we areunable to enter a final order. The final decision is therefore reserved andthe matter is remanded to the Board to take further evidence to establishhow many places, if any, not filled by permanent employees were availableas of October 18, 1947, and certify such findings to this court.When thisis done, a final order will be entered in conformity with the views hereinexpressed(N. L. R. B. v. Shenandoah,145 Fed. (2d) 542).On February 15, 1951, the Board issued an order reopening the record inthe above-entitled proceeding, remanding the proceeding to the Regional Di-rector for the Seventeenth Region, and directing that a further hearing be heldto take testimony and to make appropriate findings as to how many places,if any, not filled by permanent replacements, were available as of October 18, 222DECISIONSOF NATIONALLABOR RELATIONS BOARD1947.Thereafter, pursuant to the remand, and upon due notice, a hearing washeld at Wichita, Kansas, between May 22 and 25, 1951, before the undersigned,Arthur Leff, the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel of the Board, the Respondent, and the Union were repre-sented at the hearing.All parties were afforded opportunity to be heard, toexamineand cross-examine witnesses, and to introduce evidence bearing on theissues.Opportunity was afforded all parties for oral argument upon the recordand for the filing of briefs and proposed findings of fact.A brief was thereafterfiled by the General Counsel.Together with his brief, the General Counselfiled a stipulation, agreed to by all the parties, containing certain supplementaryevidentiary data.The said stipulation has been made part of the record of thisproceeding.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:SUPPLEMENTAL FINDINGS OF FACTA. IntroductionTo determine the number of places not filled by permanent employees availableas of October 18, 1947, the starting point used was to ascertain the numberof employees occupying each job classification on August 11, 1947, just beforethe strike began, and to compare that with the number actually employed ineach such classification on October 18, 1947, when the strike ended. In someinstances two or more separate job classifications were grouped for considera-tion on a unit basis. This was done pursuant to stipulation of the parties. Asa check against inaccuracies resulting from possible unusual situations existingon either of the polar dates above mentioned, reference was also made, wherefigureswere available, to the Respondent's "standard" employee complementfor the respective job classifications.The "standard" is a previously determinedmanagerial estimate which, although not rigidly adhered to at all times, is usedby the Respondent as a running guide to indicate the number of employees ineach job classification with which it is anticipated maximum plant efficiencycan be achieved.As bearing further on the remand issue, and particularly oncertain arguments advanced by the General Counsel, evidence was also receivedrelating to the history of employment at the plant during the 60-day period fol-lowing the end of the strike. This shows,inter alia,the employees working onOctober 18, 1947, whose employment terminated within the next 60 days, theemployees who were newly hired during that period, and the strikers who duringthat time were returned to work. It shows also those employed on October 181947,whose employment was subsequently terminated before they had com-pleted a total of 30 days' employment.The significance of this will be, morefully explained below.The factual information referred to has been tabulated in summary form,and is set out in Appendix A hereto attached.B. General considerationsComparison of the employee rosters of August 11 and October 18, alone, isnot enough to supply an answer to the question remanded by the circuit court.Under the remand order the Board must make findings showing the number ofplaces unfilled bypermanent employeeson October 18,.1947.There is now littleor no controversy with regard to the number of positions actually occupied onthe critical date.The dispute centers principally about the status of those then KANSAS MILLING COMPANY223employed.The Respondent contends that all those listed occupied permanentstatus.The General Counsel, on the other hand, contends that a substantialnumber of them must be viewed as temporary replacements for strikingemployees.Except for some 30 employees who did not participate in the strike, and pos-sibly a handful who went out but returned before the strike ended, all listed onAppendix A as employed on October 18 were hired during the course of thestrike.They represented the residue of approximately 230 new employees whowere hired by the Respondent between August 23 and October 18, 1947, to fillapproximately 150 positions.As appears from the testimony of Hugh D. Palmer; replacements hired duringthe strike were assured they could look forward to permanent positions with theRespondent if they were able to qualify for the jobs on which they were placed.An employee "qualified" by demonstrating his ability while on the job to fulfillits requirements.Although it was the Respondent's intention to retain in its-employ all replacements who proved themselves satisfactory, it was anticipatedon the basis of past experience that a substantial percentage of those hired wouldbe found unqualified.Normally it has been, and still is, the Respondent's policyto provide a 30-day testing period within which to determine whether newlyhired employees are qualified for retention.Under the collective bargainingagreement that was in, force before the strike, this policy was formalized by thefollowing provision :8 (b) Employees shall be regarded as temporary employees for the firstthirty (30) days of their employment.These employees shall be paid fivecents (5#) per hour less than the basic rate on the job until they have com-pleted the thirty days or until they are qualified.A substantially similar provision was incorporated in the new collective agree-ment which the Respondent and the Union executed on October 17, 1947, at thetime of the strike settlement. It is true that no contract was in effect duringthe strike and employees then hired were not expressly advised that they were tobe on a "temporary" basis during the first 30 days of their employment, as pro-vided in the above-quoted contract provision.But the record reflects that theRespondent did not deviate during the strike period from its normal policieswith regard to new employees. It continued, as it did before and as it has since,to require foremen to appraise the work of newly hired employees within the30-day period to determine whether they should be retained.And it continuedto pay employees, pending their qualification, 5 cents less than their basic rate,;just as if the contract provision was then in effect. It is significant, moreover,that when the October 17, 1947, contract was executed, a substantial number ofthe strike replacements then working had been employed for less than 30 days.Yet, with knowledge of the fact, the Respondent did not except them from theoperation of the 30-day "temporary" employee provision of the contract, therebyin effect acknowledging their "temporary" employment status within its meaning.In contending that a substantial number of replacements at work on October18, 1947, cannot properly be catalogued as permanent, the General Counsel doesnot, however, rely primarily upon their "temporary" employment status withinthe contract meaning, suggesting this only as a secondary position.The General Counsel's primary position, as nearly as I can make it out, seemsto proceed along the following lines : The record discloses an unusually highturn-over rate among employees newly hired during the strike, some 118 em-I The Respondent's labor relations director at the time of the strike, and now manager ofits Cherryvale plant. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees having both entered and left the Respondent's employ between August23 and October 18, 1947.Also during that period, there was a "shifting around"of new employees from job to job in an effort to find some type of work for whichthey might qualify.Therefore, argues the General Counsel, on October 18, 1947,itwas reasonably to be anticipated that the "weeding out" process among newlyhired employees would continue for some time thereafter, and that a certainpercentage of the newly hired employees occupying positions on that date wouldsoon be terminated.To the extent of the then reasonably to be anticipated con-tinued turn-over-the General Counsel contends-positions occupied by replace-ment employees on October 18 ought not to be considered as having been filled by"permanent" employees.To determine the number of jobs not then "perma-nently" filled, the General Counsel suggests application of a formula based uponthe expected rate of turn-over among newly hired employees, which, he says, theRespondent was then in a position to estimate from its experience with suchemployees in the 60-day period preceding the end of the strike.More precisely,he proposes that the number of jobs in each classification not "permanently"filled as of October 18, 1947, be computed in an amount equal to the number ofemployees in each such classification who entered and left the Respondent'semploy during the 60 days preceding the end of the strike-this on the assumptionthat the Respondent should then have calculated that an approximately likeamount of job openings would appear within 60 days following the end of thestrike 2As an alternative formula, the General Counsel suggests that considera-tionmight be given to the Respondent's actual experience in the post-strikeperiod and that the number of jobs not permanently filled as of October 18, 1947,be determined on the basis of the number of employees in each classification whoactually left the Respondent's employ within 60 days after the strike's end a Inurging the arguments outlined above, the General Counsel makes clear he is notclaiming the Respondent was obliged on October 18 to discharge any replace-ments to make room for qualified strikers who had applied for reinstatement.His claim, rather, appears to be that to the extent of the anticipated turn-over ofstrike replacements in the period immediately following the conclusion of thestrike the replacements should not be deemed permanent, and to that extent theRespondent remained legally obliged as and when job vacancies later arose tomake such jobs available to strikers seeking reinstatement before hiring newemployees to fill them.Considering, as I must, the General Counsel's primary position in the frameof the narrow remand issue, I think it an untenable one.As I read the remand,the circuit -court is concerned now only with determining what the situationwas with respect to the status of replacements on October 18, 1947, not what itwas in prospect and not what it later proved to be. That being so, the de-S In certain classifications the record shows that the number of employees who enteredand left the Respondent's employ during the 60-day strike period exceeded the number ofjobs in such classifications.In these classifications the General Counsel would modify hisformula by computing jobs not permanentlyfilled in an amount equalto the number ofjobs.The assumption on which the General Counsel's formula rests-that the rate of turn-over for the 60-day period following the end of the strike would be the same as for thepreceding 60-day period-is not proved a correct one on the basis of what actually occurred.The turn-over rate declined shortly after the end of the strike.Thus, for example, in theelevator shoveler group there was turn-over of 1 in the poststrike period as contrasted tomore than 13 in the prestrike period; in the warehouse and loading group, a turn-over of19 as contrasted to 71.8With regard to the alternative formula, the General Counsel candidly concedes, how-ever, that it may be objectionable because of "its complete dependence on subsequent eventswhich could not have been known to the Respondent on October 18." KANSAS MILLING COMPANY225termination must be made solely on the basis of the replacements' status as ofthat day.As of a given time an employee must be regarded as having permanentstatus if the circumstances surrounding his employment relationship reflect athen present intention to retain him, not on a temporary. basis, but for a periodof indefinite duration so long as the job lasts and he continues to fulfill hisemployee obligations.As permanency, in the sense intended by the court,involves essentially a question of the job status of individual employees, itmust' be considered on an individual basis.Where an employee is otherwisefound to possess such status it is immaterial that as a result of turn-over factorsa prospect exists that some in the employee group of which he is part may soonbe terminated and he may be among them. The fallacy in the General Counsel'sapproach lies in his treatment of the problem as one of turn-over expectancy asof October 18, 1947, rather than as one of individual employee status as of thatdate.Turn-over expectancy as of a given date establishes neither job vacancies,on that date nor the absence of permanent job status in the individuals thenoccupying jobs.All it proves is a then forseeable prospect that job vacancieswill arise in the future.Boiled down, this position of the General Counsel really reduces itself to anargument that even though no available job vacancies existed on October 18,1947, the Respondent was obliged in law, at least to the extent it was able onthat date to anticipate vacancies in the near future, to fill such future vacan-cies when and as they arose by the reinstatement of strikers.What merit thisposition might have as an original proposition is not for me now to say.Thiscasewas originally tried on the alternative theory that even if no unfairlabor practice strike was established, the Respondent, nevertheless, discrimi-nated against those strikers on whose behalf the Union had made an uncondi-tional and continuing application for reinstatement on October 18, 1947, byfailing to reinstate them not only to job vacancies which actually existed onthat day but to vacancies which occurred during the period shortly thereafter.Having found that the strike was an unfair labor practice one, it was un-necessary for the Board to pass on the General Counsel's alternative theory,and the Board consequently made no findings in that regard. Although thecircuit court disagreed with the Board's finding that the strikers at the end ofthe strike enjoyed the reinstatement rights of unfair labor practice strikers,its opinion contains no specific discussion of the alternative theory on whichthe case was presented.The General Counsel now suggests that the courtmay have left open the question of the right of the strikers to jobs which werefilled by permanent employees on October 18, 1947, but which became vacantshortly thereafter.I do not so interpret the court's opinion, and in anyevent find no authority in the remand order to pass on that question. Thiscase was returned to the Board to make findings on a narrow question of fact.The General Counsel's argument relating to the right of strikers to job vacan-cies opening upafterOctober 18, 1947, does not fall within the limited scope ofthe remand.That brings us, then, to the question of whether, considering the status ofemployees on an individual basis, any of the employees filling jobs on October18, 1947, occupied their places other than as permanent employees.That ques-tion has been raised only as to those employees who had been employed for lessthan 30 days on October 18, 1947, and who, under the contract executed on.October 17, 1947, were classed as "temporary employees."Those who on October18, 1947, had worked for less than 30 days are divisible into 2 groups. In thefirst and larger group are those employees who eventually continued in theRespondent's employ for a total of more than 30 days. In the second-grouli. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDare some 12 employees who eventually terminated before they had ever com-pleted the 30-day trial period.With regard to those in the first group, I am satisfied that although "tem-porary" under the contract, they must now be viewed as "permanent" in thesense intended by the circuit court in its opinion.When hired they were assuredthat they would retain their jobs not for a period of limited duration but in-definitely, provided only they proved themselves qualified.True, the ultimatedetermination of whether they were to be retained on a temporary or permanentbasis was deferred.But when the qualifying condition was met with the pas-sage of 30 days' employment, it established their statusab initioas that of per-manent replacements for the striking employees whom they displaced.Althoughtheir status was still probationary on October 18, 1947, the Respondent was notrequired on that day to discharge them to make room for returning strikerswho had unconditionally applied for reinstatement. In hiring these employeesoriginally on a probationary basis, the Respondent was following its normalemployment practices, and it was entitled to avail itself on the full qualifyingperiod before determining whether or not these employees should be accordedthe status of permanent employees.With regard to the employees in the second group, however, I believe a differentconclusion must be reached.As in the case of the first group, the assuranceof permanency given them was a conditional one with ultimate determinationdeferred for the qualifying period.The most that can be said of their statuson October 18 was thatpotentiallyitwas permanent.But having failed to meetthe condition upon which the intent to hire them on a permanent basis depended,they, unlike those in the first group, may not by relation back be viewed other-wise than as temporary employees as of October 18, 1947.As long as they werestill on probation, and thus still potentially permanent, the Respondent was notrequired to discharge them to make room for returning strikers. But whenthe potentiality of their permanent status was eliminated by their terminationwithin the 30-day qualifying period, the Respondent could no longer regardthe position they had occupied as having been permanently filled.Accordingly,I find that the places shown on Appendix A to have been occupied by employeeswhose total service with the Respondent was less than 30 days were placesnot filled by permanent employees as of October 18, 1947.C.AnalysisIn the light of the general considerations discussed above, we turn now toan analysis of the Respondent's employment records as summarized in AppendixA hereto attached.With regard to a number of the job categories, it is clear from the face ofAppendix A that all jobs were filled by permanent employees on October 18, 1947,and as to these no further comments are necessary. The job categories in thisgroup are watchmen, line elevator repair and maintenance, maltsters, drier men,spouters (also known as bolters), malt feed in, and the feed mill group (includ-ing truck loaders, feed mill general and feed mill hay barn).The other cate-gories will be discussed below.The shop maintenance and repair groupshows 18 employees on August 11,1947, as against 15 employees on October 18, 1947.'This group is actually made* The transcript of proceedings contains two errors.At page 95, thetranscript has Mr.Witch saying, "One auto mechanicbefore, noneafter" and "One machinist before, noneafter."As my notes indicate, and asis apparentfrom Mr. Bitch's entire statement, whatMr. Bitch actuallystatedwasthat "one" auto mechanic and "one" machinist wereemployed at the end of thestrikerather than "none" as the transcript now states.Therecord is hereby corrected accordingly. KANSAS MILLING COMPANY227up ofsome14 separate classifications, mostly skilled crafts, the occupants ofwhich are not interchangeable.The disparity between the number employedbefore the strike and the number employed on October 18 has been explainedas follows: (a) Before the strike the Respondent employed 1 office yardman and1 general maintenance helper.These 2 positions were combined after the strikeand 1 employee has filled them continuously since. (b) Before the strike theRespondent employed 2 sheet metal mechanics ; after the strike it retained 1,although it has hired others for special jobs on occasions.Oscar Beane, thesheet metal worker who was not reinstated, set up his own business during thestrike and made no request for reinstatement either directly or through theUnion.No other striker was qualified to perform this work. (c) Before thestrike there was I. position of auto mechanic's assistant.This was abolishedat the end of the strike.Albert Scholl who had held this position was offeredanother job within a few days after the end of the strike, and although he de-clined it at first, he accepted a position with the Respondent several weeks later.With regard to this group, it is found that no places not filled by permanentemployees were available as of October 18, 1947.Inthe elevator group(elevator shovelers, elevator general and up and downmen), there were 13 employees before the strike and 11 on October 18, 1947.One of the 11 employees employed on October 18-Joel Copeland-thereafterterminated before working 30 days, and hence is here viewed as a temporaryrather than a permanent employee.As the Respondent's normal complementof employees in these categories seems to have been 13, it is found that there were3 places available not filled by permanent employees as of October 18, 1947.Tofill these places, the Respondent reemployed 2 strikers-J. B. Lewis on October20, 1947, and A. H. Scholl on November 10, 1947. The third vacancy was filledby John Brewer who, although he had worked for the Respondent in the past,was admittedly.hired as a new employee about November 11,1947.`Inthe sweeper classification,12 were employed on August 11, 1947, and 13on October 18, 1947.Of those employed on the latter date, 4 are found notto have been permanent employees because they never completed the 30-day trialperiod.°During the 60 days following the strike, a total of 8 employees (in-cluding the "temporary" employees) terminated, and the Respondent hired 12new employees of whom 4 terminated shortly thereafter? The average weeklyroster during this period was 12, just as it was on October 11. On this basis,I find the Respondent had 12 places to be regularly filled.These places werefilled as of October 18 by 9 permanent employees-the 13 then occupying posi-tions, less the 4 "temporary" employees-thus leaving, it is found, 3 availableplaces not filled by permanent employees.One of these places was filled by astriker, Elmer Drown, who returned to work during the week ending Novem-ber 17.As noted, new employees were hired for the others.'Inthe corn meal and self-rising classification,there were four on August 11and but two on October 18.None were hired within the following 60-day period.It appears that the corn meal mill was in the process of demolition and thatafter the strike the Respondent no longer had need for the services of twomen in thisclassification who formerly had been employed in that mill. It is5On the basis of seniority,A. H. Scholl had first claim and J. B. Lewis fourth claim tojobs in this category.Between them were Lloyd Debacher and Elmer Dowell in that order.°Each of the four terminated during the week of October 27.Most of the new employees were hired during the week ending November 17, 1950Thiswas the week after the Respondent-as the record in the original case shows-advertised inthe local papers for laborers°On the basis of seniority, those having first call to those positions-in the order named-were Jerome Kintzel, Jess Scholl, S. P. McDaniels,and Ralph Twyman,all of whom hadapplied unconditionallyfor reinstatement. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that as of October 18, 1947, all available positions in this classificationwere filled by permanent employees.Inthe roll tenders and oilers category,there were five employees on October 18as against seven on August11, 1947.The standard for the classification wassix.,However,during the 60-day period following the strike the normal comple-ment remained at five.One employee left during that period, and a striker, L. E.Holbrook, took his place. It is found that as of October 18, 1947, all availablepositions in this classification were filled by permanent employees.Inthe maltpackers group,there were three employees on August 11, and onlytwo on October 18. Although the standard was four, it appears that- the Re-spondent required the services of only three after the strike. It is found thatthere was one available unfilled position as of October 18.This position wasfilled after the strikeby V. V.Baker, a striker who was offered reinstatementon October 20, 1947.Inthe warehouse and loading group,there were 48 employees before the strike,although the "standard" was 54.At the end_ of the strike 45 employees wereworking in these classifications.During the next 60 days the records showconsiderable. turn-over, with a net gain of 3.9This would indicate that, not-withstanding the "standard," the Respondent during that period required theservices of 48 employees in these classifications, the same number it had on itsAugust 11 payroll.Of the 45 working on October 18, 1947, there are 7 fallingin that category of "temporary" employees as that term is used here. Therewere thus 38 permanent employees filling 48 places on October 18, leaving, it isfound, 10 places unfilled by permanent employees. It is noted, however, that theRespondent, while hiring many new employees, reemployed 10 strikers, a numberequivalent to the unfilled places, within a period of about a month following theend of the strike.Inthe flour and feed packer group,where the "standard" was 21, the Respond-ent had 18 employed on August 11 and 16 on October 18. In the period im-mediately following the strike, 3 employees terminated and 8 were added, makinga net gain of 5 over those working on October 18.This would indicate that theRespondent required the "standard" number of 21. Since only 16 permanentemployees filled positions in these classifications on October 18, it is found thatthere were as of that time 5 unfilled places. It is noted, however, that withina month after the end of the strike, the Respondent reinstated 6 strikes s topositions in these classifications.-Inthe truck driver classification,where the "standard" was seven, there weresix employed on October 18 as against seven on August 11. The record revealsthat the number of trucks operated by the Respondent was reduced, and thatsince the strike the Respondent has never employed more than six truck drivers.Two striking truck drivers, Harris and Fitzsimmons, were reemployed after thestrike in other classifications, and some months later were restored to their truckdrivers' jobs when vacancies arose. It is found that as of October 18, 1947,there were no unfilled positions available in the classification.[Recommended Order omitted from publication in this volume.]This is computed as follows :New employees hired----------------------------------------------------- 17Strikers returnedto work-----------------------------------------------10Total additions----------------------------------------------------------27Employees working 10/18/47 who terminated --------------------------------19Employees hired after 10/18/47 who terminated-----------------------------5Total deductions--------------------------------------------------------- 24Net gain----------------------------------------------------------------3 Appendix A1Classification2Standard3EmployedAug 11, 19474EmployedOct 18,19475Number in col-umn 4 who ter-minated beforeworking 30 days6Number in col-umn 4 who ter-urinated beforeDec 15, 19477New employeeshired betweenOct 18, 1947and Dec 15, 19478Strikersreem-beforeDployedec.15, 1947Shop maintenance and repair--------2418150010Watchman____________________________________240200Line elev. R & M__________________Line el____________110000ers__________________________5660100Drier men_________________________2220000Elevator shovelers_____________________________13111112Elevator general------------------------------------------------------------------------------------------------------Up and down men-------------------------------------------------------------------------------------------Sweepers__________________________6121348112-----------1Shouters__________________________6670110Corn meal and S. R. men_______________________420000Roll tenders and oilers______________6750101Malt feed i_______________________4240000Malt packers______________________4320001Warehouse and loading group _ _ _ _ _ _ _5448457192 1710Flour feedln ---------------------------------------------------------------------------------Feed trucker----------------------------------------------------------------------------------------------------------Warehouse trucker-------------------------------------------------------------------------------------------Specialties------------------------------------------------------------------------------------------------------------------------------Traffic man-------------------- - - - - - - - - - -- -----------------------------Car cooper-----------------------------------------------------------------------------------------------------------------------------------------------Check weigher-------------------------------------------------------------------- -----------------------------------SanitatlonSack cleanerSpark-O-Life----------------------------------------------------------------------------------------------Flour packers______________________2118160-3----2----6Feed packers -------------------------------------------------------------------------------------------Truck loaders---------------Feed mill general------------------------------253101175Feed millhaybarn --------------------------------------------------------------------------------------Truck drivers77600----0-----------IOf whom 4 terminated before Dec 15, 1947,2Of whom 6 terminated before Dec, 15, 1947.